Hall, Justice.
Appellant Moore was co-indicted with Anthony Wayne Bryant for armed robbery. He was found guilty and sentenced to ten years. He appeals.
The accomplice Bryant testified that he and the appellant had gotten a shotgun from appellant’s uncle, and afterwards robbed the motel. Bryant’s testimony was corroborated by the robbery victim who testified that he had ample opportunity to view the appellant under circumstances of clear visibility and that he was positive of his identification. Appellant testified that he was with Bryant when the latter borrowed the shotgun, but he denied that he went with Bryant to rob the motel. He testified that he was at his home the night of the robbery.
1. Appellant contends the trial court erred in failing to charge on alibi. He made no request for the charge. "Where the defense of alibi and the question of personal identity are virtually the same defense, the omission of the court to instruct separately on alibi is not error.” Herring v. State, 238 Ga. 288 (232 SE2d 826) (1977). The trial court charged the law on identification and in the absence of a request there was no error.
2. We have reviewed the remaining enumerations of error and find them to be without merit.

Judgment affirmed.


All the Justices concur.